DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-199749A in view of Lasen [US 6,031,443.]
JP 2017-199749A discloses an internal combustion engine ignition device [figure 1], comprising:
- a primary coil [12] that generates a magnetic flux by causing a direct current to flow;
- a secondary coil [15]that generates a high voltage in accordance with a change in the magnetic flux; 
- a tertiary coil [13] magnetically coupled to the primary coil and the secondary coil; and
- a bobbin [11] such that the primary coil and the tertiary coil are wound around a trunk portion [figure 1.]
JP 2017-199749A discloses the instant claimed invention except for the specific of the bobbin.
Larsen discloses a bobbin structure [figures 1-2] for a magnetic device, comprising:
- a coil winding portion [9]; 

- flanges [6, 16], wherein the coil winding portion having recess portion [5] formed thereon and a non-recess portion [4.]
It would have been obvious at the time the invention was made to use the recessed bobbin design of Larsen for the bobbin of JP 2017-199749A for the purpose of improving manufacturing and/or assembling.
Regarding claim 2, Larsen discloses the flanges are provided one each in either end portion of the trunk portion of the bobbin, the recessed portion is provided from an inner face of one of the flanges toward the other flange in a range not reaching the other flange, and the tertiary coil is housed with no gap in the recessed portion.
Regarding claim 3, Larsen inherently discloses the surface portion of the tertiary coil and the surface portion of the trunk portion of the bobbin are provided continuously [figure 2.]
Regarding claim 4, Larsen discloses the recessed portion of the winding portion inherently formed a convex form.  The specific sectional shape would have been an obvious design consideration based on the intended applications and/or environments uses.
Regarding claims 5-7, the specific thickness of in the coil portion would have been an obvious design consideration for the purpose improving winding packing [note, Larsen discloses the coil winding portion is tubular.]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837